Electronically Filed
                                                       Supreme Court
                                                       SCWC-29440
                                                       04-SEP-2013
                                                       11:56 AM




                               SCWC-29440

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         KAUAI SPRINGS, INC.,

                     Petitioner/Appellant-Appellee,

                                  vs.

           PLANNING COMMISSION OF THE COUNTY OF KAUA'I,
                 Respondent/Appellee-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29440; CIVIL NO. 07-1-0042)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Appellant-Appellee Kauai Springs, Inc.’s

 Application for Writ of Certiorari filed on July 29, 2013, is

 hereby accepted and will be scheduled for oral argument.      The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawai'i, September 4, 2013.
 Robert H. Thomas                    /s/ Mark E. Recktenwald

 Mark M. Murakami

 for petitioner                      /s/ Paula A. Nakayama


 Alfred B. Castillo, Jr.             /s/ Simeon R. Acoba, Jr.

 Mauna Kea Trask

 David J. Minkin                     /s/ Sabrina S. McKenna

 Dayna H. Kamimura-Ching

 for respondent                      /s/ Richard W. Pollack